       Case 7:20-cv-00400 Document 35 Filed on 09/16/21 in TXSD Page 1 of 3
                                                                                         United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                                                                                          September 16, 2021
                                UNITED STATES DISTRICT COURT
                                                                                           Nathan Ochsner, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                      MCALLEN DIVISION

                                                    §
UNITED STATES OF AMERICA,                           §
                                                    §
        Plaintiff,                                  §
                                                    §
VS.                                                 §
                                                          CIVIL ACTION NO. 7:20-cv-00400
                                                    §
0.062 ACRES OF LAND, more or less,                  §
in STARR COUNTY, TEXAS; JOSE ROEL                   §
MONTALVO; et al.,                                   §
                                                    §
        Defendants.                                 §

                                                  ORDER

        The Court now considers the “Joint Stipulation and Motion for Entry of Order Establis hing

Just Compensation, Granting Possesion[sic], Disbursing Funds on Deposit in the Court’s Registry,

and Closing Case” filed by the United States and Defendants Jose Roel Montalvo, Ninfa Montalvo

Mireles, Edna Montalvo Cantu, Anna (Ana Marie) Montalvo Garza, and Ameida Salinas, Starr

County Tax Assessor-Collector.1 Therein, the parties request the Court issue an order (1)

establishing sixty-five and 00/100 dollars ($65.00) as the total just compensation for the fee

interests particularly described at Schedules “C”, “D”, and “E” of the Declaration; 2 (2) disbursing

the stipulated just compensation, as directed below, from the funds on deposit in the Registry of

the Court; (3) granting possession; and (4) closing this case on the Court’s docket. 3

        As grounds for their motion, the parties provide that:

        The United States and Defendants confirm and agree that the full and just
        compensation payable by the United States for the taking of Tract RGV-RGC-2049

1 Dkt. No. 34.
2 Dkt. No. 1-1 at 5–15 (Schedules C, D, and E).
3 Dkt. No. 34 at 2, ¶ 5.

1/3
        Case 7:20-cv-00400 Document 35 Filed on 09/16/21 in TXSD Page 2 of 3




          (hereafter, “Subject Property”) shall be the sum of sixty-five and 00/100 dollars
          ($65.00) plus any accrued interest, which sum is all inclusive, for the taking of
          stated interests in the Subject Property. This sum is in full satisfaction of any claims
          of whatsoever nature by Defendants against the United States for the institution and
          prosecution of the above-captioned action.4

In light of this, the parties request that judgment be entered against the United States in the amount

of sixty-five and 00/100 dollars ($65.00) for the taking of Tract RGV-RGC-2049, along with any

accrued interest. Based on the foregoing and because the parties are in agreement about the amount

of compensation, the Court finds that just compensation has been established.

          Additionally, Defendants warrant that:

          Defendants, Jose Roel Montalvo, Ninfa Montalvo Mireles, Edna Montalvo Cantu
          and Anna (Ana Marie) Montalvo Garza, were the owners of the interest in the
          property taken in this proceeding on the respective date of taking, (b) that as a result
          of the outstanding property taxes held over the Subject Property and valid claim
          made by Starr County Tax Assessor/Collector,                   Starr County Tax
          Assessor/Collector has the exclusive right to the compensation set forth herein,
          excepting the interests of other parties having liens, encumbrances of record, and
          unpaid taxes and assessments, if any, and (c) no other party is entitled to the same
          or any part thereof by reason of any unrecorded agreement. 5

As a result, the parties “agree that Defendant, Starr County Tax Assessor-Collector, has a valid

claim on the just compensation to be paid for the property” and seek immediate distribution of the

total sum of sixty-five and 00/100 dollars ($65.00), which remains on deposit in the Registry of

the Court, along with any accrued interest earned thereon while on deposit, to be disbursed as

follows:

          i.           $65.00 with accrued interest from the date of deposit to “Starr County Tax
                       Assessor/Collector,” tax identification number 17794, on account of the
                       taxes owed on the Subject Property.6

          In light of the foregoing and because the order and motion are signed by all parties, the



4 Id. at 2–3, ¶ 5.a.
5 Id. at 4, ¶ 5.f.
6 Id. at 3–4.

2/3
      Case 7:20-cv-00400 Document 35 Filed on 09/16/21 in TXSD Page 3 of 3




 Court GRANTS the parties’ motion and enters a separate final judgment pursuant to the

 parties’ stipulations.

       IT IS SO ORDERED.

       DONE at McAllen, Texas, this 16th day of September 2021.




                                             ___________________________________
                                                           Micaela Alvarez
                                                     United States District Judge




3/3
